AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                Muhammad Al-Mujahidin,                              )
                            Plaintiff                               )
                         v.                                         )       Civil Action No.       9:20-cv-01001-BHH
           Warden M. Stefan, Brian Stirling,                        )
                           Defendant                                )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: summary judgment is entered in favor of Defendants. Plaintiff, Muhammad Al-Mujahidin,, shall take nothing
of Defendants, Warden M. Stefan, Brian Stirling, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is
dismissed in its entirety.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Molly H Cherry, United States Magistrate Judge.

Date: June 17, 2021                                                        ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
